Citation Nr: 0100506	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
status post total left (minor) wrist arthroplasty and fusion.

2.  Entitlement to an evaluation in excess of 30 percent for 
carpal tunnel syndrome of the right (major) wrist.

3.  Entitlement to a compensable evaluation for a residual 
scar, bone graft donor site, right iliac crest.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1958 to March 
1961.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Initially, the Board notes that the RO issued the rating 
decision that gave rise to this appeal in July 1998.  The 
veteran then filed his notice of disagreement in September 
1998, and the RO provided him with a statement of the case in 
October 1998.  The veteran did not subsequently file his 
substantive appeal until October 1999, which was more than 
one year after the original rating decision and more than 60 
days after the issuance of the statement of the case.  It was 
noted, in a September 1999 report of contact, attached to the 
substantive appeal, that the veteran indicated that he had 
filed his VA Form 1-9 a year earlier.  A review of the file 
indicates that the veteran had another claim pending during 
the same time period which involved a vocational 
rehabilitation claim.  The Vocational Rehabilitation folder 
is not included with the record.  Thereafter, the RO 
proceeded to act as if the veteran had timely perfected his 
appeal.  Specifically, the Board notes that entitlement to a 
total rating based upon individual unemployability was also 
denied in the July 1998 rating decision.  Although the file 
does not contain a timely filed substantive appeal as to any 
issue, the RO, in a January 2000 rating decision, granted 
this benefit, during the pendency of the veteran's appeal.  
In effect, the RO apparently has found acceptable evidence 
that the veteran filed a timely appeal and has continued in 
its adjudication process.  Accordingly, the Board accepts the 
RO's determination that the veteran's appeal was perfected in 
a timely manner.



REMAND

Service connection for a fractured left wrist was granted in 
a September 1977 rating decision, and a 10 percent evaluation 
was assigned under Diagnostic Code 5215 (Wrist, limitation of 
motion of).  Following the veteran's first total left wrist 
arthroplasty, the veteran's disability rating was increased 
to 20 percent under Diagnostic Code 5053 (Wrist replacement), 
in a January 1984 rating decision.  Since that time, the 
veteran's left wrist has continued to be evaluated under 
Diagnostic Code 5053, and a 30 percent evaluation was 
assigned in a November 1992 rating decision.  Historically, 
the RO has continued this 30 percent evaluation, as it is, in 
effect, the maximum evaluation provided for under Diagnostic 
Code 5053 for disability of the minor side, after one year 
following implantation of the prosthesis.  In order to 
warrant a higher evaluation, the RO informed the veteran that 
his left wrist would need to be ankylosed, in any other 
position except favorable.  The veteran filed his most recent 
claim for an increased evaluation in November 1997.  In a 
July 1998 rating decision, the RO denied the veteran's claim 
for an increased evaluation, siting the schedular criteria 
contained in Diagnostic Code 5053.  The veteran appealed this 
determination.

A review of the procedural and substantive development 
accomplished in connection with the veteran's appeal as to 
this issue shows that the RO has not again considered the 
possible application of Diagnostic Code 5214 (Wrist, 
ankylosis of), and the most current clinical evidence of 
record, the April 1998 VA general medical examination, 
indicates that the veteran has no movement of his left wrist.  
However, as to the clinical findings contained therein, the 
Board notes that there is no discussion as to the ankylosed 
position of the veteran's left wrist, nor are there clinical 
findings as to the degree of palmar flexion and whether there 
is any ulnar or radial deviation.  See 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5214 (2000).  Further, the clinical 
findings contained in the April 1998 VA nerves examination 
also fail to address the pertinent schedular criteria for a 
higher evaluation.  As such, the Board finds the record 
before it inadequate for rating purposes.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Service connection for carpal tunnel syndrome of the right 
wrist, secondary to the veteran's left wrist disability, was 
granted in a June 1995 rating decision, and a 10 percent 
evaluation was granted under Diagnostic Code 8515 (Median 
nerve, paralysis of).  In November 1997, the RO received the 
veteran's claim for an increased evaluation, which it denied 
in a July 1998 rating decision.  The veteran appealed this 
determination.  During the pendency of this appeal, in a 
January 2000 rating decision, the RO increased the veteran's 
disability rating to 30 percent, effective from the date 
entitlement arose, March 1997.  This 30 percent disability 
rating remains in effect and is the subject of this appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).

Here, Diagnostic Code 8515 provides for a 30 percent 
evaluation for moderate, incomplete paralysis of the major 
side.  See 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8515 
(2000).  A 50 percent evaluation is warranted where there is 
severe, incomplete paralysis of the major side.  A maximum 70 
percent evaluation is warranted where there is complete 
paralysis of the major side.  In this respect, the Board 
notes that the April 1998 VA nerves examination characterizes 
the veteran's carpal tunnel syndrome as mild, while the 
December 1998 VA vocational rehabilitation administrative 
decision references VA clinical findings that indicate that 
the veteran's carpal tunnel syndrome is severe.  Given this 
contradictory characterization of the severity of the 
veteran's carpal tunnel syndrome, the Board again finds the 
record before it inadequate for rating purposes.  See Littke 
v. Derwinski, supra.  Further, the Board notes that the 
clinical record suggests that the veteran's carpal tunnel 
syndrome was expected to progress or worsen and that the last 
VA examination was conducted in April 1998, over two years 
ago.  Therefore, the Board finds that a reexamination is 
required.  See 38 C.F.R. § 3.327(a) (2000); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

Service connection for bone graft donor scar, right iliac 
crest, secondary to the veteran's left wrist disability, was 
granted in a June 1995 rating decision, and a noncompensable 
evaluation was assigned.  In November 1997, the RO received 
the veteran's request for an increased evaluation, which it 
denied in a July 1998 rating decision.  The veteran appealed 
this determination.  The RO also received the veteran's claim 
for service connection for his low back pain, secondary to 
the bone graft donor site.  The RO denied the veteran's claim 
for secondary service connection in a March 2000 rating 
decision, as the veteran had not submitted any clinical 
evidence in support of his claim.  

In this respect, the veteran's bone graft donor scar has been 
evaluated under  Diagnostic Code 7805 (Scars, other), which 
provides for rating on limitation of function of the part 
affected.  See 38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7805 (2000).  Here, the veteran's April 1998 VA general 
medical examination indicates that there is increased 
sensation at the bone graft site.  However, the examiner did 
not comment on the etiology of this increased sensation, nor 
did he address the impairment, if any, caused by this 
increased sensation at the right iliac crest.  As such, the 
Board again finds the record before it inadequate for rating 
purposes.  See Littke v. Derwinski, supra.  

Therefore, in light of the above, the issues of entitlement 
to an evaluation in excess of 30 percent for status post 
total left (minor) wrist arthroplasty and fusion, entitlement 
to an evaluation in excess of 30 percent for carpal tunnel 
syndrome of the right (major) wrist, and entitlement to a 
compensable evaluation for a residual scar, bone graft donor 
site, right iliac crest, will not be decided, pending a 
REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-April 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
disabilities, should be obtained and 
incorporated into the veteran's claims 
file.

2.  Appropriate VA examinations should be 
scheduled and conducted in order to 
determine the severity of the veteran's 
service-connected disabilities, including 
limitation of motion of the parts 
affected and the extent of paralysis of 
the veteran's right median nerve.  All 
suggested studies should be performed, 
and the examiners should elicit all of 
the veteran's subjective complaints as to 
all three disabilities.  All findings 
should be recorded in detail.

3.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiners in 
conjunction with the attendant 
examinations.

4.  The veteran should be advised that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the respective examiner 
for corrective action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of increased evaluations for total 
left wrist arthroplasty and fusion, for 
carpal tunnel syndrome of the right 
wrist, and for a residual scar, bone 
graft donor site, right iliac crest, 
considering all pertinent law and 
regulations, in light of any additional 
treatment records obtained and the 
examination reports.  

If the veteran's claim as to any of the 
issues on appeal remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which should include a full 
discussion of the actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



